16. Institutional balance of the European Union (
- Before the vote
Mr President, first of all, I would like to make a technical remark. As I understood it, Amendment 1 was not intended to replace the text but, rather, be a complement to it. It was in that sense that I agreed to this amendment.
I would like to take this opportunity to thank the entire Commission for their very close cooperation and to point out how important it is that, under the Treaty of Lisbon, we have close interinstitutional cooperation from the very beginning. That is why I would also stress that, in the period of transition from Nice to Lisbon, we need to remain in close consultation with the European Council as well if we want to avoid beginning the next term in a state of absolute confusion.
I can in fact confirm that Amendment 1 is tabled as an addition.